Title: From John Adams to John Marshall, 25 July 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy July 25 1800

I have received Mr. Wagners letter of the 15th, inclosing a certificate of the Mayor of Baltimore, Mr. Calhoun in favor of Mr. Cornelius Howard Gist to be Marshall & a letter from Mr. Hollingsworth, to the same effect, to Mr Wolcott. These papers I return inclosed. I have since received a letter of Mr. Wagner of the 16, inclosing a letter of Mr Wm. Wilson, requesting to be appointed Marshall, Another from Mr. McHenry, recommending Mr. Archibald Campbell, another from Mr. Campbell requesting the appointment. All these papers I return inclosed. What am I to think of Mr Guest, who is represented as a man of sound political principles & yet opposed to the administration of our government. The inference is that the administration is opposed to sound political principles. After weighing all things, I remain in favor of Thomas Chace Esqr. & next to him, Mr. Wilmer. However your situation & means of information are so much better than mine, & my confidence in your judgment & integrity so entire that I pray you to fill the blanks in the parchment with the name that you prefer.
With great esteem
